PER CURIAM.
WHEREAS the decision of this court (345 So.2d 1113) was entered on May 20, 1977, reversing the judgment of the circuit court of Hardee County, Florida, and awarding appellant a new trial on grounds the trial court erred in refusing to give the jury an instruction requested by appellant; and
WHEREAS the Supreme Court of Florida by its opinion and judgment filed February 23, 1978 (Case No. 51,788), 356 So.2d 274, and mandate now lodged in this court quashed this court’s judgment and remanded this cause to this court for consideration of appellant’s remaining points on appeal; and
WHEREAS this court has now considered the additional points raised on appeal by appellant and has found the same to be without merit.
NOW, THEREFORE, It is Ordered:
1. The opinion of this court issued in this cause on May 20, 1977 and reported at 345 So.2d 1113 is hereby withdrawn, as is the mandate issued pursuant thereto.
2. The opinion and judgment of the Supreme Court of Florida filed February 23, 1978 (Case No. 51,788), is hereby made the opinion and judgment of this court as supplemented by this opinion in which we find *448no merit in the additional points on appeal raised by appellant.
3. The judgment and sentence of the trial court appealed herein is hereby affirmed.
BOARDMAN, C. J., and GRIMES and SCHEB, JJ., concur.